Citation Nr: 9910368
Decision Date: 04/14/99	Archive Date: 06/24/99

DOCKET NO. 96-49 684               DATE APR 14, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Atlanta, Georgia

THE ISSUES

1. Entitlement to service connection for the cause of the veteran's
death.

2. Entitlement to a total rating for compensation purposes based
upon individual unemployability due to service-connected
disabilities, for accrued benefits purposes.

REPRESENTATION 

Appellant represented by: Disabled American Veterans 

ATTORNEY FOR THE BOARD M. C. Graham, Associate Counsel 

INTRODUCTION

The veteran served on active duty from January 1943 to March 1946.
He died on January [redacted] 1996.

The instant appeal arose from a March 1996 rating decision of the
Department of Veterans Affairs (VA) Regional Office (RO), in
Atlanta, Georgia, which denied a claim for service connection for
the cause of the veteran's death and also denied a claim for
entitlement to a total rating based upon individual unemployability
for accrued benefits purposes. This case was remanded by the Board
of Veterans' Appeals (Board) in June 1998 for due process reasons.

FINDINGS OF FACT

1. The death certificate shows that the veteran died in January
1996 and that the immediate cause of death was end stage dilated
cardiomyopathy. No significant conditions contributing to death but
not resulting in the underlying cause were listed, and no autopsy
was performed.

2. At the time of the veteran's death, he was service-connected for
chronic lumbosacral strain with demonstrable deformity of vertebra
bodies, rated as 50 percent disabling, and post-traumatic stress
disorder (PTSD), rated as 30 percent disabling. A combined
disability evaluation of 70 percent was in effect at the time of
death.

2 - 

3. The record contains no competent evidence establishing that the
end stage dilated cardiomyopathy which caused the veteran's death
was present during service.

4. None of the veteran's service-connected disabilities were the
principal cause of the veteran's death.

5. None of the veteran's service-connected disabilities were a
contributory cause of the veteran's death.

6. Preceding his death the veteran's service-connected disablement
was of such a nature and severity as to preclude all forms of
substantially gainful employment, considering the veteran's
educational and vocational background.

7. Prior to death there were periodic monetary benefits due and
unpaid to the veteran.

CONCLUSIONS OF LAW

1. The claim for service connection for the cause of the veteran's
death is not well grounded. 38 U.S.C.A. 5107(a) (West 1991).

2, The criteria for accrued benefits on the basis of the veteran's
entitlement to a total disability rating for compensation purposes
due to individual unemployability are met. 38 U.S.C.A. 1155, 5107,
5121 (West 1991); 38 C.F.R. 3.340, 3.341, 3.1000, 4.16 (1998).

3 -

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Cause of death claim

"A person who submits a claim for benefits under a law administered
by the Secretary [of the Department of Veterans Affairs] shall have
the burden of submitting evidence sufficient to justify a belief by
a fair and impartial individual that the claim is well grounded."
38 U.S.C.A. 5107(a) (West 1991). The appellant has not submitted
evidence of a well-grounded claim for the cause of the veteran's
death.

Dependency and indemnity compensation may be awarded to a veteran's
surviving spouse, children, or parents for death resulting from a
service-connected or compensable disability. 38 U.S.C.A. 1310 (West
1991); 38 C.F.R. 3.312 (1998). In order to establish service
connection for the cause of a veteran's death, the evidence must
show that a disability incurred in or aggravated by service was
either the principal, or primary, cause of death, or that it was a
contributory cause of death. 38 C.F.R. 3.312(a) (1998). For a
service-connected disability to be the principal cause of death, it
must singly or with some other condition be the immediate or
underlying cause, or be etiologically related. 38 C.F.R. 3.312(b)
(1998).

A contributory cause of death is inherently one not related to the
principal cause. 38 C.F.R. 3.312(c) (1998). For a service-connected
disability to constitute a contributory cause, it must be shown
that it "contributed substantially or materially; that it combined
to cause death; that it aided or lent assistance to the production
of death." Id. It is not sufficient to show that it casually shared
in producing death, but rather it must be shown that there was a
causal connection. Id.

A well-grounded claim for service connection for the cause of a
veteran's death, therefore, is one which justifies a belief by a
fair and impartial individual that it is

- 4 - 

plausible that the veteran's death was related to a disability
incurred in or aggravated by service. Where the determinative issue
involves medical causation or a medical diagnosis, competent
medical evidence to the effect that the claim is "plausible" or
"possible" is required. Grottveit v. Brown, 5 Vet.App. 91 (1993).

First, the Board notes that a review of the medical evidence of
record does not show that the disorder listed on the death
certificate was incurred in or aggravated by service. A review of
the service medical records reveals no complaints, treatment, or
diagnosis referable to end stage dilated cardiomyopathy. Except for
findings consistent with pneumonia in April 1944, chest X-rays were
consistently within normal limits, including such an X-ray taken at
the time of the veteran's separation examination in 1946. For
certain chronic diseases, including cardiovascular-renal disease,
the law provides a presumption of service connection if the disease
becomes manifest to a degree of 10 percent or more within one year
from the date of separation from service. 38 U.S.C.A. 1101(3),
1112(a)(1) (West 1991); 38 C.F.R. 3.307, 3.309(a) (1998). There is
no evidence of end stage dilated cardiomyopathy or other
cardiovascular-renal disease within one year of the veteran's
separation from service.

A January 1982 VA examination diagnosed essential hypertension. In
October 1991 the veteran was admitted to the Nursing Home Care Unit
(NHCU) of the Carl Vinson VA Medical Center (MC) in Dublin,
Georgia. He was initially admitted with chief complaint of back
pain. He also had a history of carcinoma of the left kidney, status
post nephrectomy in 1978. An October 1993 discharge summary report
from the NHCU revealed that the veteran had been hospitalized
several times in the last two years for decompensated congestive
heart failure. He was hospitalized from March to April 1993 for, in
part, severe ischemic congestive cardiomyopathy.

The Board has also reviewed VA treatment records from 1994 and 1995
which show several hospitalizations for dilated cardiomyopathy as
well as uncontrolled

5 - 

diabetes mellitus, congestive heart failure, chronic obstructive
pulmonary disease (COPD), and chronic renal failure. His final
hospitalization, from November 4, 1995, to his death on January [redacted]
1996, diagnosed severe, end stage dilated cardiomyopathy, chronic
congestive heart failure, chronic renal failure, chronic
respiratory failure, COPD, and benign essential hypertension.

The veteran died on January [redacted] 1996. The immediate cause of death
as listed on the death certificate was end stage dilated
cardiomyopathy. The death certificate noted no other significant
conditions which contributed to the veteran's death but did not
result in the underlying cause. After the veteran died, no autopsy
was obtained. At the time of the veteran's death, he was service-
connected for chronic lumbosacral strain with demonstrable
deformity of vertebra bodies, rated as 50 percent disabling, and
post-traumatic stress disorder (PTSD), rated as 30 percent
disabling.

The Board finds that none of the veteran's service-connected
disorders were the principal cause of death because none of those
disorders was listed as an immediate cause of death on the death
certificate. The appellant has not asserted that the veteran's end
stage dilated cardiomyopathy should have been service-connected,
nor has she contended that any of his service-connected disorders
were the principal cause of death.

The appellant contends that the veteran's service-connected
disorders "play[ed] a part" in his death. However, there is nothing
in the record, other than the appellant's contentions, which shows
an etiological relationship between the veteran's death and any of
his service-connected disabilities. As noted above, for a s(@ice-
connected disability to constitute a contributory cause, it must be
shown that it "contributed substantially or materially; that it
combined to cause death; that it aided or lent assistance to the
production of death." 38 C.F.R. 3.312(c) (1998).

Despite the appellant's contentions, the medical evidence of record
does not reveal that any of the veteran's service-connected
disabilities aided or lent assistance to the

- 6 -

production of death in this case. The requisite medical evidence to
show such a relationship between the veteran's death and any of his
service-connected disabilities is lacking. The Board has reviewed
all of the medical evidence of record. However, there is no medical
evidence of record, private or VA, which supports the appellant's
contentions that one or more of the veteran's service- connected
disabilities was a contributory cause of his death. The Board is
cognizant of the appellant's contentions; however, as she is not a
medical expert, she is not competent to express an authoritative
opinion regarding any medical causation of her husband's illness.
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

As the appellant has not presented medical or competent evidence
which would justify a belief by a fair and impartial individual
that it is plausible the veteran's death was related to any of his
service-connected disabilities, her claim must be deemed not well
grounded. Whereas the Board has determined that the appellant's
claim for service connection for the veteran's cause of death is
not well grounded, VA has no further duty to assist the appellant
in developing facts in support of that claim. Rabideau v.
Derwinski, 2 Vet.App. 141, 144 (1992). Although where a claim is
not well grounded VA does not have a statutory duty to assist a
claimant in developing facts pertinent to the claim, VA may be
obligated under 38 U.S.C.A. 5103(a) to advise a claimant of
evidence needed to complete his application. This obligation
depends on the particular facts of the case and the extent to which
the Secretary has advised the claimant of the evidence necessary to
be submitted with a VA benefits claim. Robinette v. Brown, 8
Vet.App. 69 (1995). The RO fulfilled its obligation under section
5103(a) in an October 1996 statement of the case in which it
informed the appellant that the reason her claim for the cause of
the veteran's death had been denied was that the evidence did not
show that he had a disability in service which was related to the
cause of death.

As the appellant has not submitted the necessary medical opinion or
other evidence in support of her claim, it must be considered not
well grounded. 38 U.S.C.A. 1310, 5107 (West 1991); 38 C.F.R. 3.3123
20.101 (1998). Since this claim is

- 7 - 

not well grounded, it must, accordingly, be denied. Grottveit v.
Brown, 5 Vet.App. 91 (1993); Boeck v. Brown, 6 Vet.App. 14 (1993).

Accrued benefits claim

At the outset, the Board finds that the appellant's claim for
accrued benefits is "well-grounded" within the meaning of 38
U.S.C.A. 5107(a). That is, she has presented a claim that is
plausible or capable of substantiation. See Tirpak v. Derwinski, 2
Vet. App. 609, 611 (1992). The Board is also satisfied,, following
a review of the record, that all relevant facts have been properly
developed and that no useful purpose would be served by remanding
the case to the RO for additional action, particularly in light of
the favorable decision reached as to this claim. 38 U.S.C.A.
5107(b) (West 1991).

[P]eriodic monetary benefits under laws administered by the
Secretary of Veterans Affairs to which an individual was entitled
at death under existing ratings or decisions, or those based on
evidence in file at the date of death and due and unpaid for a
period not to exceed two years, shall upon the death of such
individual be paid....

38 U.S.C.A. 5121(a) (West 1991); see also 38 C.F.R.
3.1000(a)(1998); Veterans Benefits Improvements Act of 1996, Pub.
L. No. 104- 263, 110 Stat. 3212 (Oct. 9, 1996).

"Total disability ratings for compensation may be assigned, where
the schedular rating is less than total, when the disabled person
is, in the judgment of the rating agency, unable to secure or
follow a substantially gainful occupation as a result of service-
connected disabilities: Provided ... that, if there are two or more
disabilities, there shall be at least one disability ratable as 40
percent or more, and

- 8 -

sufficient additional disability to bring the combined rating for
70 percent or more." 38 C.F.R. 4.16(a) (1998). "It is the
established policy of VA that all veterans who are unable to secure
and follow a substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled." 38 C.F.R.
4.16(b) (1998). For VA purposes, the term "unemployability" is
synonymous with an inability to secure and follow a substantially
gainful occupation. VAOPGPREC 75-91 (O.G.C. Prec 75-91); 57
Fed.Reg. 2317 (1992). Factors such as employment history, as well
as educational and vocational attainments, are for consideration.
38 C.F.R. 4.16(b) (1998).

The record reflects that during the veteran's lifetime, service
connection was established for chronic lumbosacral strain with
demonstrable deformity of vertebra bodies, rated as 50 percent
disabling, and post-traumatic stress disorder (PTSD), rated as 30
percent disabling. A combined schedular disability evaluation of 70
percent remained in effect from January 1995 until his death in
January 1996. See 38 C.F.R. 4.25, Table I (1998).

According to the application for a total rating filed with the RO
in September 1995 the veteran completed two years of high school
and did not have any other education or training. According to his
own statements, he last worked on a full-time basis in 1978 in the
textile business.

Of the veteran's service-connected disabilities, his back disorder
was the most disabling, as reflected by the assignment of 50
percent rating for chronic lumbosacral strain with demonstrable
deformity of vertebra bodies rated under 38 C.F.R. 4.71a,
Diagnostic Code 5285-5295. The Board notes that in October 1991 the
veteran was admitted to the Nursing Home Care Unit (NHCU) of the
Carl Vinson VA Medical Center (MC) in Dublin, Georgia with chief
complaint of back pain.

9 -

In addition, review of the record reveals that the veteran had been
experiencing PTSD symptomatology since shortly after separation
from service. The veteran's service medical records as well as an
article submitted by the veteran showed that during World War II,
in December 1944, the ship in which he was being transported, the
Leopoldville, was torpedoed and sunk by a German U-boat off the
coast of Cherbourg, France. Many of his shipmates perished in this
disaster. His service separation records show that he received the
Purple Heart Medal in addition to the Combat Infantryman Badge.

Records show a VA PTSD examination in March 1995 noted that the
veteran brought medicine containers containing Lorazepam and
Ativan. The examiner also noted that the veteran had periods of
anxiety and depression. As noted above, in his final years, the
veteran was diagnosed with numerous nonservice-connected
disabilities including arteriosclerotic heart disease with
congestive heart failure, chronic obstructive pulmonary disease
(COPD), diabetes mellitus, and chronic renal failure. The veteran's
death occurred in January 1996 at the Carl Vinson VAMC. The
certificate of death indicates that the cause of death was end
stage dilated cardiomyopathy.

The Board finds that the schedular requirements of 38 C.F.R.
4.16(a) for assignment of a total rating for compensation have been
satisfied. The combined disability evaluation of 70 percent is a
recognition by VA that the service-connected disabilities of the
veteran rendered it difficult for him to obtain and maintain
employment, but it is not dispositive of the question of whether
this veteran had the physical capacities to perform in any work
setting. Van Hoose v. Brown, 4 Vet.App. 361, 363 (1993). In terms
of the veteran's unemployability, it is shown that the effects of
the veteran's nonservice-connected disabilities contributed to his
unemployability; nevertheless, the evidence for and against a
finding of unemployability, due exclusively to service-connected
disabilities ,is in relative equipoise. Prolonged hospitalization
in a nursing home due to marked pain and pronounced functional
limitations was noted to have resulted from the service-

- 10-

Connected back disorder. In addition, his PTSD symptoms resulted in
nightmares, depression, anxiety, and prolonged treatment with
medication. Considering the limitations imposed by the back and
PTSD disorders, and in view of the veteran's relatively limited
educational and occupational background, it is found, with
according the appellant the benefit-of-the-doubt, that assignment
of a total disability rating based on individual unemployability,
due to service-connected disabilities, for the purpose of accrued
benefits, is warranted. 38 U.S.C.A. 1155, 5107, 5121 (West 1991);
38 C.F.R. 3.340, 3.341, 3.1000, 4.16 (1998).

ORDER

The appellant's claim for service connection for the cause of the
veteran's death is denied. A total rating based on individual
unemployability due to service-connected disabilities for the
purpose of accrued benefits, is granted, subject to the laws and
regulations governing the payment of monetary benefits.

C. P. RUSSELL 
Member, Board of Veterans' Appeals 
